DETAILED ACTION
This office action is responsive to communication(s) filed on 10/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 and 105-108 are pending and are currently being examined.
Claims 1 and 19-20 are independent.
Claims 21-104 are cancelled.
Claims 105-108 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15-20 and 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Shepherd; Matthew E. et al. (hereinafter Shepherd – US 20140283142 A1) in view of Juenger; Elizabeth Ruth et al. (hereinafter Juenger – US 20210060429 A1).

New claims: use Juenger with (another reference teaching identifying group activities by 
Independent Claim 1:
	Shepherd teaches A method, comprising:
at a computer system (architecture 6700 or system 6800, figs. 67-68 and ¶¶ 461-474)
in communication with a display generation component and one or more input devices: (e.g., touch screen 6765, ¶ 464 and fig. 67)
detecting a first input requesting display of a home screen of the computer system; (at 2905, it is determined to place a device in primary or secondary access mode, e.g., in response to detecting a touch gesture [first input], ¶ 216 and fig. 29. Such gesture is a request to display a home screen because the device displays different home screens depending on the access mode, see at least ¶¶ 41, 196-199 and fig. 25)
and in response to detecting the first input: (at 2905, it is determined to place a device in primary or secondary access mode, e.g., in response to detecting a touch gesture [first input], ¶ 216 and fig. 29.)
in accordance with a determination that a first activity mode is active on the computer system, displaying, via the display generation component, a first home screen associated with the first activity mode, (the device displays different home screens depending on the access mode, see at least ¶¶ 41, 196-199 and fig. 25, and whether the mode is toggled on or off, ¶ 9. A first home screen page 2500 is displayed during a primary access mode [first activity mode], ¶ 198 and fig. 25)
[…]; (notification messages are displayed in different formats/appearances [settings] based on the different access modes, ¶¶ 255-260 and 268-269 and figs. 36-37)
and in accordance with a determination that a second activity mode is active on the computer system, displaying, via the display generation component, a second home screen associated with the second activity mode, wherein the second home screen is different from the first home screen, (the device displays different home screens depending on the access mode, e.g., with different availabilities for applications, see at least ¶¶ 13-14, 41, 196-199 and fig. 25, and whether the mode is toggled on or off, ¶ 9. Any one of the second home screen pages 2510, 2515, 2520, 2525 and 2530 are displayed during a secondary access mode [second activity mode], ¶ 198 and fig. 25)
[…], (notification messages are displayed in different formats/appearances [settings] based on the different access modes, ¶¶ 255-260 and 268-269 and figs. 36-37)
wherein at least some settings for notification delivery of the second activity mode are different from the settings of the first activity mode. (e.g., the different modes provide different availabilities for, and/or display of, applications, see at least ¶¶ 13-14. Further, in a primary access mode, at 3605 the device displays the phrase “Primary Access Mode” and message contacts and contents, whereas in a secondary access mode, at 3610, the device displays the phrase “Secondary Access Mode”, message contacts/contents information are suppressed, and displays a summary of notifications including a total number of current messages, missed calls count, text messages count, and emails count, fig. 36 and ¶¶ 256-257, which reflects that at least some settings for notification delivery of the second activity mode are different from the settings of the first activity mode)
Shepherd further teaches that notification messages are handled differently, e.g., displayed in different formats/appearances, such as suppressing content of messages [settings for notification delivery], based on the different access modes, ¶¶ 255-260 and 268-269 and figs. 36-37.
 Shepherd does not appear to expressly teach 
selectively suppressing a first set of first notifications in accordance with settings of the first activity mode
and selectively suppressing a second set of notifications, different from the first set of notifications, in accordance with settings of the second activity mode. 
However, Juenger teaches/suggests the concept(s) of 
selectively suppressing a first set of first notifications in accordance with settings of the first activity mode and selectively suppressing a second set of notifications, different from the first set of notifications, in accordance with settings of the second activity mode setting (notification settings are based on operational modes, e.g., operational modes A-D, Abstract, ¶¶ 91 and 93-98 and figs. 10-11, wherein the user is presented with a screen for selecting/unselecting notification types on an exception list for specific operation modes, and wherein notifications of the unselected/unchecked notification types will be restricted/suppressed during the specific operational modes, ¶ 94 and fig. 11)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of selectively suppressing a first set of first notifications in accordance with settings of the first activity mode and selectively suppressing a second set of notifications, different from the first set of notifications, in accordance with settings of the second activity mode setting, as taught/suggested by Juenger.
One would have been motivated to make such a combination in order to improve the user friendliness and effectiveness of the user interfaces of the method by providing control over when, how, where and/or what notifications should be presented, ¶¶ 4 and 37.

(Operating operation$3 activit$3 interaction) near2 (profile modal$3 mode state context)

L658 and and ((sleep DND do adj2 disturb operation$4 activity operating sleep quiet focus focusing focused) near3(state mode modal$4 profile setting configuration characteristic feature)) with(notification alert) near6(contact person people friend)


Claim 15:
	The rejection of claim 1 is incorporated. Shepherd further teaches
wherein: the first home screen includes a first plurality of application user interface elements; (the home screen of the primary access mode includes two pages of application icons, fig. 28 and ¶¶ 212-214)
and the second home screen includes a second plurality of application user interface elements, different from the first plurality of application user interface elements. (the home screen of the secondary access mode includes less application icons than in the primary access mode [second plurality of application user interface elements, different from the first plurality of application user interface elements], fig. 28 and ¶¶ 212-214)

Claim 16:
	The rejection of claim 1 is incorporated. Shepherd further teaches
including automatically activating the first activity mode in accordance with predefined criteria. (the primary access mode is automatically activated based on the predefined criteria that a captured fingerprint pattern matched a previously stored fingerprint pattern, ¶ 157)

Claim 17:
	The rejection of claim 1 is incorporated. Shepherd further teaches
including activating the first activity mode in response to a user input. (transitioning from screen ON state to primary access state 425, when device receives input, ¶ 116 and fig. 4)

Claim 18:
	The rejection of claim 17 is incorporated. Shepherd further teaches
 including detecting the user input while displaying a wake screen. (from a screen off 405, the device transitions to a screen on state 415 [wake screen], and can from there transition to either a primary, at 425, or secondary access mode, at 410, based on input, ¶¶ 114-115 and 121 and fig. 4)

Independent Claims 19-20:
Claim(s) 19-20 are directed to a system and storage medium for performing the steps in the method of claim 1, and are rejected using similar rationale(s).	

Claim 108:
	The rejection of claim 1 is incorporated. Shepherd doesn’t expressly teach
including: in accordance with a determination that a third activity mode is active on the computer system, displaying, via the display generation component, a third home screen associated with the third activity mode, wherein the third home screen is different from the first home screen and the second home screen, 
and selectively suppressing a fifth set of notifications, different from the first set of notifications and the second set of notifications, by the computer system in accordance with settings of the third activity mode, wherein at least some of the settings for notification delivery of the third activity mode are different from the settings of the first activity mode and settings of the second activity mode.
However, Shepherd and Juenger each at least suggests more than two operational/activity modes. Shepherd states that embodiments include mobile device with at least two access modes (suggesting that more than two modes are contemplated), Abstract and ¶¶ 6 and 86. Additionally, Juenger, as mentioned above, teaches multiple operational modes for which different notification suppressing modes exist, e.g., operational modes A-D, Abstract, ¶¶ 91 and 93-98 and figs. 10-11.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Shepherd to include the concept(s) of more than two operational/activity modes, as taught/suggested by Shepherd and Juenger.
One would have been motivated to make such a combination in order to improve the flexibility of the method by include more than activity mode options, Shepherd Abstract, Shepherd ¶¶ 6 and 86, Juenger Abstract, Juenger ¶¶ 91 and 93-98, and Juenger figs. 10-11.
In combination, Shepherd, as modified, teaches/suggests 
including: in accordance with a determination that a third activity mode is active on the computer system, displaying, via the display generation component, a third home screen associated with the third activity mode, wherein the third home screen is different from the first home screen and the second home screen, (Shepherd and Juenger each at least suggests more than two operational/activity modes. Shepherd states that embodiments include mobile device with at least two access modes (suggesting that more than two modes are contemplated), Abstract and ¶¶ 6 and 86. Additionally, Juenger, as mentioned above, teaches multiple operational modes for which different notification suppressing modes exist, e.g., operational modes A-D, Abstract, ¶¶ 91 and 93-98 and figs. 10-11.)
and selectively suppressing a fifth set of notifications, different from the first set of notifications and the second set of notifications, by the computer system in accordance with settings of the third activity mode, wherein at least some of the settings for notification delivery of the third activity mode are different from the settings of the first activity mode and settings of the second activity mode. (Shepherd and Juenger each at least suggests more than two operational/activity modes. Shepherd states that embodiments include mobile device with at least two access modes (suggesting that more than two modes are contemplated), Abstract and ¶¶ 6 and 86. Additionally, Juenger, as mentioned above, teaches multiple operational modes for which different notification suppressing modes exist, e.g., operational modes A-D, Abstract, ¶¶ 91 and 93-98 and figs. 10-11.)

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), as applied to claims 1 and 3 above, and further in view of Young (US 20140229836 A1)Joo; Jae Seok et al. (hereinafter Joo – US 20170099602 A1) and Yook; Hyungmin et al. (hereinafter Yook – US 20140055388 A1). further in view of Young; David Andrew (hereinafter Young – US 20140229836 A1).

Claim 2:
	The rejection of claim 1 is incorporated. Shepherd further teaches
including: detecting a user input that activates a settings affordance; (a device receives a user input to transition into a configuration state, e.g., by displaying a settings menu, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420)
and in response to detecting the user input that activates the settings affordance, displaying a settings interface (a device receives a user input to transition into a configuration state, e.g., by displaying a settings menu, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420)
[…].
Shepherd further teaches an automatic selection of distinct home screen pages based on access modes (UI module outputs primary or secondary access mode interfaces, as directed by the access mode manager, ¶¶  216 and 266-267 and figs. 29 and 38. e.g., the different modes provide different availabilities for, and/or display of, applications, see at least ¶¶ 13-14. Further, in a primary access mode, at 3605 the device displays the phrase “Primary Access Mode” and message contacts and contents, whereas in a secondary access mode, at 3610, the device displays the phrase “Secondary Access Mode”, message contacts/contents information are suppressed, and displays a summary of notifications including a total number of current messages, missed calls count, text messages count, and emails count, fig. 36 and ¶¶ 256-257). However, in Shepherd, such automatic selection does not expressly teach a displayed option for selecting home screen pages.
As such, Shepherd does not appear to expressly teach
that the settings affordance includes an option for selecting a first respective home screen page to use as the first home screen
However, Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, as taught/suggested by Young.
One would have been motivated to make such a combination in order to generate a more user friendly method that allows a user to customize/tailor their viewing experience as they wish, Young ¶¶ 79 and 91-93.
In combination, Shepherd, as modified, teaches/suggests 
the settings affordance including an option to select a home screen page to be included in the first plurality of home screen pages (Shepherd further teaches an automatic selection of distinct home screen pages based on access modes, ¶¶  216 and 266-267 and figs. 29 and 38. Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98)
However, Joo teaches/suggests the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, ¶¶ 166 and 207-208 and figs. 8B and 12. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, as taught/suggested by Joo.
One would have been motivated to make such a combination in order to improve the flexibility of the method by allowing user to select the home screens and themes they prefer, instead of a predefined concept, Yoo ¶ 7.
Shepherd, as modified, does not appear to expressly teach 
that the settings affordance also includes an option for selecting a second respective home screen page, distinct from the first respective home screen page, to use as the second home screen.
However, Yook teaches/suggests the concept(s) of adding new pages to a home screen, ¶ and 28 and fig. 4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Shepherd to include the concept(s) of adding new pages to a home screen, as taught/suggested by Yook.
One would have been motivated to make such a combination in order to improve the efficiency and usability of the method by making configurations of a home screen more quickly and easily as more applications are added, Yook ¶ 7.
In combination, Shepherd, as modified, teaches/suggests 
that the settings affordance includes an option for selecting a first respective home screen page to use as the first home screen, and an option for selecting a second respective home screen page, distinct from the first respective home screen page, to use as the second home screen. (Shepherd further teaches an automatic selection of distinct home screen pages based on access modes, ¶¶ 216 and 266-267 and figs. 29 and 38. Joo teaches/suggests the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, ¶¶ 166 and 207-208 and figs. 8B and 12. Yook teaches/suggests the concept(s) of adding new pages to a home screen, ¶ and 28 and fig. 4.)
However, Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98.
Claim 7:
	The rejection of claim 3 is incorporated. Shepherd further teaches
including: detecting a user input that activates a settings affordance; (a device receives a user input to transition into a configuration state, e.g., by displaying a settings menu, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420)
and in response to detecting the user input that activates the settings affordance, displaying a settings interface  (a device receives a user input to transition into a configuration state, e.g., by displaying a settings menu, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420)
that includes: options for configuring one or more settings of a respective activity mode, (settings user interface having options for adjusting settings for a secondary access mode, which results in the settings shown at 4330, ¶¶ 301-302 and fig. 43)
[…]. 
Shepherd further teaches an automatic selection of distinct home screen pages based on access modes (UI module outputs primary or secondary access mode interfaces, as directed by the access mode manager, ¶¶  216 and 266-267 and figs. 29 and 38. e.g., the different modes provide different availabilities for, and/or display of, applications, see at least ¶¶ 13-14). However, in Shepherd, such automatic selection does not expressly teach a displayed option for selecting home screen pages.
As such, Shepherd does not appear to expressly teach
the settings affordance including an option to select a home screen page
However, Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, as taught/suggested by Young.
One would have been motivated to make such a combination in order to generate a more user friendly method that allows a user to customize/tailor their viewing experience as they wish, Young ¶¶ 79 and 91-93.
In combination, Shepherd, as modified, teaches/suggests 
the settings affordance including an option to select a home screen page to be included in the first plurality of home screen pages (Shepherd further teaches an automatic selection of distinct home screen pages based on access modes, ¶¶  216 and 266-267 and figs. 29 and 38. Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98)
However, Joo teaches/suggests the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, ¶¶ 166 and 207-208 and figs. 8B and 12. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, as taught/suggested by Joo.
One would have been motivated to make such a combination in order to improve the flexibility of the method by allowing user to select the home screens and themes they prefer, instead of a predefined concept, Yoo ¶ 7.
Shepherd, as modified, does not appear to expressly teach 
that the home screen page is selected “to be included in the first plurality of home screen pages”. 
However, Yook teaches/suggests the concept(s) of adding new pages to a home screen, ¶ and 28 and fig. 4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Shepherd to include the concept(s) of adding new pages to a home screen, as taught/suggested by Yook.
One would have been motivated to make such a combination in order to improve the efficiency and usability of the method by making configurations of a home screen more quickly and easily as more applications are added, Yook ¶ 7.
In combination, Shepherd, as modified, teaches/suggests 
the settings affordance including an option to select a home screen page to be included in the first plurality of home screen pages (Shepherd further teaches an automatic selection of distinct home screen pages based on access modes, ¶¶ 216 and 266-267 and figs. 29 and 38. Joo teaches/suggests the concept(s) of generating, based on user selection, home screen pages for to be applied to a theme, and which are presented to the user based on entry of a particular password, ¶¶ 166 and 207-208 and figs. 8B and 12. Yook teaches/suggests the concept(s) of adding new pages to a home screen, ¶ and 28 and fig. 4.)

Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, as taught/suggested by Young.
One would have been motivated to make such a combination in order to generate a more user friendly method that allows a user to customize/tailor their viewing experience as they wish, Young ¶¶ 79 and 91-93.
In combination, Shepherd, as modified, teaches/suggests 
that the settings affordance includes an option for selecting a first respective home screen page to use as the first home screen, and an option for selecting a second respective home screen page, distinct from the first respective home screen page, to use as the second home screen. (Shepherd teaches the device displays different home screens depending on the access mode, see at least ¶¶ 41, 196-199 and fig. 25. Shepherd further teaches an automatic selection of distinct home screen pages based on access modes, ¶¶  216 and 266-267 and figs. 29 and 38. Young teaches the concept(s) of displaying selectable options for home screen templates, and that these home screen templates are pertinent to a particular class of content and/or genre, Abstract and ¶¶ 4, 33, 54, 57 and 91-93 and figs. 4 and 7:98)

Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), as applied to claim 1 above, and as further explained below.

Claim 3:
	The rejection of claim 1 is incorporated. Shepherd further teaches
wherein: the first home screen is one page of a first plurality of home screen pages; (¶¶ 10, 124 and 207-208 and fig. 27)
[…]. 
Shepherd does not appear to expressly teach 
and the second home screen is one page of a second plurality of home screen pages different from the first plurality of home screen pages. 
However, Shepherd suggests the concept(s) of and the second home screen is one page of a second plurality of home screen pages different from the first plurality of home screen pages (a home screen comprising more than one page, ¶¶ 10, 124,207-208 and fig. 27. It is noted that only the home screen of the primary access mode is illustrated as comprising more than one page, and that the home screen of the secondary access mode is illustrated as having only one page. This is because in the illustrated example embodiment, in the secondary access mode, the remaining icons and folders can fit in the available slots on the first page and the icons have been compacted to that first page, ¶ 211 and fig. 27. Nevertheless, this would have suggested to a person having ordinary skill in the art that, in the secondary mode, if the remaining icons and folders could not fit in the available slots on the first page, the home screen may also comprise more than one page, in order to represent additional icons/folders in the secondary access mode). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include and the second home screen is one page of a second plurality of home screen pages different from the first plurality of home screen pages, as suggested by Shepherd.
One would have been motivated to make such a combination in order to improve the flexibility of the method by allowing the representation of more icons/folders in the home screen of the secondary access mode, Shepherd ¶ 211.

Claim 5:
	The rejection of claim 3 is incorporated. Shepherd, as modified, further teaches/suggests
wherein the first plurality of home screen pages includes at least one home screen page that is not included in the second plurality of home screen pages. (Shepherd, as modified, further teaches/suggests [a] first plurality of home screen pages [and a] second plurality of home screen pages, as explained for claim 3 above. Shepherd further teaches that both illustrated pages of the home screen for a primary access mode are different from the home screen page illustrated for the secondary access mode [at least one home screen page that is not included in the second…home screen page…], fig. 28 and ¶¶ 44 and 212-214)

Claim 6:
	The rejection of claim 3 is incorporated. Shepherd further teaches
wherein the second plurality of home screen pages includes at least one home screen page that is not included in the first plurality of home screen pages. (Shepherd, as modified, further teaches/suggests [a] first plurality of home screen pages [and a] second plurality of home screen pages, as explained for claim 3 above. Shepherd further illustrates that the page of the home screen for a secondary access mode is different from both the home screen pages illustrated for the primary access mode [second…home screen page…includes at least one home screen page that is not included in the first…home screen page], fig. 28 and ¶¶ 44 and 212-214)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), as applied to claim 3 above, and further in view of Tae; Kyongpil et al. (hereinafter Tae –US 20160357394 A1). 

Claim 4:
	The rejection of claim 3 is incorporated. Shepherd, as modified, further teaches/suggests
[a] first plurality of home screen pages [and a] second plurality of home screen pages. (as explained for claim 3 above) 
Shepherd does not appear to expressly teach 
wherein the first plurality of home screen pages includes at least one home screen page also included in the second plurality of home screen pages. 
However, Tae teaches/suggests the concept(s) of different modes that display the same home screen page, ¶ 129. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of different modes that display the same home screen page, as taught/suggested by Tae.
One would have been motivated to make such a combination in order to improve the convenience of the user when switching from one mode to another, Tae ¶ 153.
In combination, Shepherd, as modified, teaches/suggests 
wherein the first plurality of home screen pages includes at least one home screen page also included in the second plurality of home screen pages. (Shepherd, as modified, further teaches/suggests [a] first plurality of home screen pages [and a] second plurality of home screen pages, as explained for claim 3 above. Tae teaches/suggests the concept(s) of different modes that display the same home screen page, ¶ 129.) 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), Young (US 20140229836 A1)Joo (US 20170099602 A1) and Yook (US 20140055388 A1) Young (US 20140229836 A1), as applied to claim 7 above, Shin; Seung Woo et al. (hereinafter Shin – US 20100295789 A1).

Claim 8:
	The rejection of claim 7 is incorporated. Shepherd does not appear to expressly teach 
wherein at least one home screen page is available for selection for inclusion in the first plurality of home screen pages and inclusion in the second plurality of home screen pages. 
However, Shin teaches/suggests the concept(s) of editing home screen pages, including the adding [inclusion] of new pages to the home screen, Abstract and ¶¶ 9, 72 and 86 and fig. 2. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of editing home screen pages, including the adding [inclusion] of new pages to the home screen, as taught/suggested by Shin.
One would have been motivated to make such a combination in order to improve the functionality of the method by easily editing pages for a home screen, Shin ¶ 9.
In combination, Shepherd, as modified, teaches/suggests 
wherein at least one home screen page is available for selection for inclusion in the first plurality of home screen pages and inclusion in the second plurality of home screen pages. (Shepherd, as modified, further teaches/suggests [a] first plurality of home screen pages [and a] second plurality of home screen pages, as explained for claim 3 above. Shin teaches/suggests the concept(s) of editing home screen pages, including the adding [inclusion] of new pages to the home screen, Abstract and ¶¶ 9, 72 and 86 and fig. 2)

Claim 9:
	The rejection of claim 7 is incorporated. Shepherd further teaches 
wherein a respective home screen page in the first plurality of home screen pages includes a respective background region, (home screen pages include background regions in which background images are displayed, ¶¶ 14 and 198 and fig. 25)
and the settings interface includes an option to configure the respective background region for the respective home screen page. ()
Shepherd further teaches that a process that includes selecting a background image for home screen page(s), ¶ 220 and fig 29:2935. However, the selection is not explicitly via an interface that includes an option.
As such, Shepherd does not appear to expressly teach 
and the settings interface includes an option to configure the respective background region for the respective home screen page. 
However, Shin teaches/suggests the concept(s) of a user selection of a background image for a desired home screen page, ¶ 62. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of a user selection of a background image for a desired home screen page, as taught/suggested by Shin.
One would have been motivated to make such a combination in order to improve the functionality of the method by easily editing pages for a home screen, Shin ¶ 9.
In combination, Shepherd, as modified, teaches/suggests
and the settings interface includes an option to configure the respective background region for the respective home screen page (Shepherd further teaches that a process that includes selecting a background image for home screen page(s), ¶ 220 and fig 29:2935. Shin teaches/suggests the concept(s) of a user selection of a background image for a desired home screen page, ¶ 62.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), Young (US 20140229836 A1)Joo (US 20170099602 A1) and Yook (US 20140055388 A1)Young (US 20140229836 A1), as applied to claim 7 above, and further in view of Chaudhri; Imran A. et al. (hereinafter Chaudhri – US 20130332721 A1).

Claim 10:
	The rejection of claim 7 is incorporated. Shepherd does not appear to expressly teach 
wherein the settings interface includes an option for configuring at least one of a start time and an end time for the respective activity mode. 
However, Chaudhri teaches/suggests the concept(s) of 
wherein the settings interface includes an option for configuring at least one of a start time and an end time for the respective activity mode (a graphical user interface for specifying quiet hours start and end times, ¶ 39 and fig. 2B). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd wherein the settings interface includes an option for configuring at least one of a start time and an end time for the respective activity mode, as taught/suggested by Chaudhri.
One would have been motivated to make such a combination in order to improve the user-friendliness of the method by allowing modes to start and end at times according to the user’s wants, Chaudhri ¶ 39.

Claim(s) 11 and 105-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Young (US 20140229836 A1)Juenger (US 20210060429 A1)Shepherd (US 20140283142 A1) in view of Young (US 20140229836 A1), as applied to claim 1 above, and further in view of Stroupe; Autumn L. et al. (hereinafter Stroupe – US 20110119630 A1).

Claim 11:
	The rejection of claim 1 is incorporated. Shepherd, as modified, further teaches 
including: detecting a user input that activates a settings affordance; (a device receives a user input to transition into a configuration state, e.g., by displaying a settings menu, Shepherd ¶¶ 101 and 119 and Shepherd figs. 2:205-210 and 4:420) 
and in response to detecting the user input that activates the settings affordance, displaying a settings interface that includes options for configuring one or more settings of a respective activity mode; (wherein the user is presented with a screen [settings interface] for selecting/unselecting notification types on an exception list for specific operation modes, and wherein notifications of the unselected/unchecked notification types will be restricted/suppressed during the specific operational modes, Juenger ¶ 94 and Juenger fig. 11)
Shepherd does not appear to expressly teach 
wherein the settings interface includes an option for enabling delivery of notifications, in response to requests by other users, with respect to notifications that are otherwise blocked or deferred while a respective activity mode is active. 
However, Stroupe teaches/suggests wherein the settings interface includes an option for enabling delivery of notifications, in response to requests by other users, with respect to notifications that are otherwise blocked or deferred while a respective activity mode is active (a user may assign breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd wherein: the settings interface includes an option for enabling delivery of notifications, in response to requests by other users, with respect to notifications that are otherwise blocked or deferred while a respective activity mode is active, as taught/suggested by Stroupe.
One would have been motivated to make such a combination in order to improve the convenience of the method by requiring less user attention and effort concerning incoming messages/calls, Stroupe ¶ 5.

Claim 105:
	The rejection of claim 1 is incorporated. Shepherd, as modified, further teaches
wherein selectively suppressing the first set of notifications comprises suppressing the first set of notifications based on a first list of applications […], (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes. Juenger further teaches that the exception list may include source applications and/or types of source applications, Juenger ¶ 95 and fig. 11)
and selectively suppressing a second set of notifications comprises suppressing the second set of notifications based on a second list of applications different from the first list of applications […]. (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes. Juenger further teaches that the exception list may include source applications and/or types of source applications, Juenger ¶ 95 and fig. 11)
Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11. 
Neither Shepherd nor Juenger appear to expressly teach 
that the suppressing step(s) are also, or alternatively [and/or], based on a first list of people and a second list of people different from the first list of people
However, Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, as taught/suggested by Stroupe.
One would have been motivated to make such a combination in order to improve the convenience of the method by requiring less user attention and effort concerning incoming messages/calls, Stroupe ¶ 5.
In combination, Shepherd, as modified, teaches/suggests 
that the suppressing step(s) are also, or alternatively [and/or], based on a first list of people and a second list of people different from the first list of people (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes. Juenger further teaches that the exception list may include source applications and/or types of source applications, Juenger ¶ 95 and fig. 11. Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11. Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450)

Claim 106:
	The rejection of claim 1 is incorporated. Shepherd, as modified, further teaches
wherein selectively suppressing the first set of notifications comprises suppressing the first set of notifications based on applications […] selected using a settings user interface for the first activity mode, (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes, wherein the user is presented with a screen [settings user interface] for selecting/unselecting notification types on an exception list for each specific operation modes [for the first activity mode], and wherein notifications of the unselected/unchecked notification types will be restricted [suppressing] during the specific operational modes, Juenger ¶¶ 94-96 and Juenger figs. 10-11. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on applications […] selected], ¶¶ 95-96 and fig. 11 )
and selectively suppressing the second set of notifications comprises suppressing the second set of notifications based on applications […] selected using a settings user interface for the second activity mode.  (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes, wherein the user is presented with a screen [settings user interface] for selecting/unselecting notification types on an exception list for each specific operation modes [for the second activity mode], and wherein notifications of the unselected/unchecked notification types will be restricted [suppressing] during the specific operational modes, Juenger ¶¶ 94-96 and Juenger figs. 10-11. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on applications […] selected], ¶¶ 95-96 and fig. 11 )
Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11.
Neither Shepherd nor Juenger appear to expressly teach 
that the suppressing step(s) are also, or alternatively [and/or], based on a “people” selected
However, Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, as taught/suggested by Stroupe.
One would have been motivated to make such a combination in order to improve the convenience of the method by requiring less user attention and effort concerning incoming messages/calls, Stroupe ¶ 5.
In combination, Shepherd, as modified, teaches/suggests 
that the suppressing step(s) are also, or alternatively [and/or], based on a “people” selected (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes, wherein the user is presented with a screen [settings user interface] for selecting/unselecting notification types on an exception list for each specific operation modes [for the second activity mode], and wherein notifications of the unselected/unchecked notification types will be restricted [suppressing] during the specific operational modes, Juenger ¶¶ 94-96 and Juenger figs. 10-11. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on applications […] selected], ¶¶ 95-96 and fig. 11. Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11. Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450)

Claim 107:
	The rejection of claim 1 is incorporated. Shepherd, as modified, further teaches/suggests
 wherein selectively suppressing the first set of notifications comprises: outputting a third set of notifications based on a first list of applications […];  (Shepherd teaches displaying [outputting] notifications, ¶¶ 254-255 and fig. 36. Juenger further teaches displaying/presenting [outputting] notifications, ¶¶ 39-40 and 94, which as explained above for claim 1 are part of a group of notifications, for the specific operation mode, that not are not restricted [suppressed]. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on first list of applications […]], ¶¶ 95-96 and fig. 11 )
and suppressing notifications for applications […] that are not included in the second list of applications; (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes, wherein notifications of the unselected/unchecked notification types [not included in the second list of application that are checked] will be restricted [suppressing] during the specific operational modes, Juenger ¶¶ 94-96 and Juenger figs. 10-11. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on applications […] selected], ¶¶ 95-96 and fig. 11 )
selectively suppressing the second set of notifications comprises: outputting a fourth set of notifications, different from the third set of notifications, based on a second list of applications […]; (Shepherd teaches displaying [outputting] notifications, ¶¶ 254-255 and fig. 36. Juenger further teaches displaying/presenting [outputting] notifications, ¶¶ 39-40 and 94, which as explained above for claim 1 are part of a group of notifications, for the specific operation mode, that not are not restricted [suppressed]. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on second list of applications […]], ¶¶ 95-96 and fig. 11 )
and suppressing notifications for applications […] that are not included in the second list of applications […]. (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes, wherein notifications of the unselected/unchecked notification types [not included in the second list of application that are checked] will be restricted [suppressing] during the specific operational modes, Juenger ¶¶ 94-96 and Juenger figs. 10-11. Furthermore, Juenger further teaches that the exception list may include source applications and/or types of source applications [based on applications […] selected], ¶¶ 95-96 and fig. 11 )
Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11. 
Neither Shepherd nor Juenger appear to expressly teach 
that the outputting step(s) are also, or alternatively [and/or], based on a first list of people or a second list of people and the suppressing are also, or alternatively [and/or], based on people that are not included in the first list of people or not included in the second list of people.
However, Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, as taught/suggested by Stroupe.
One would have been motivated to make such a combination in order to improve the convenience of the method by requiring less user attention and effort concerning incoming messages/calls, Stroupe ¶ 5.
In combination, Shepherd, as modified, teaches/suggests 
that the outputting step(s) are also, or alternatively [and/or], based on a first list of people or a second list of people and the suppressing are also, or alternatively [and/or], based on people that are not included in the first list of people or not included in the second list of people (As explained above for claim 1, Juenger teaches the selective suppression of sets of notification based on activity modes. Juenger further teaches that the exception list may include source applications and/or types of source applications, Juenger ¶ 95 and fig. 11. Juenger further teaches that although notification types are illustrated, other parameters can be used to define the permissions and restrictions per operational mode[s], ¶ 95 and fig. 11. Stroupe teaches/suggests the concept(s) of a user may assigning [selectively] breakthrough status to certain contacts, ¶ 8, and while a breakthrough profile is active, a user is not be notified of messages from senders without breakthrough status, or are otherwise notified of messages from senders with breakthrough status, ¶ 44 and fig. 4:420-450)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), Young (US 20140229836 A1)Joo (US 20170099602 A1) and Yook (US 20140055388 A1)Shepherd (US 20140283142 A1) in view of Young (US 20140229836 A1), as applied to claim 7 above, and further in view of Wu; Eric H. (hereinafter Wu – US 20210122469 A1).

Claim 12:
	The rejection of claim 7 is incorporated. Shepherd does not appear to expressly teach 
wherein the settings interface includes an option that configures a brightness with which a wake screen user interface is displayed while the respective activity mode is active. 
However, Wu teaches/suggests the concept(s) of 
wherein the settings interface includes an option that configures a brightness with which a wake screen user interface is displayed while the respective activity mode is active. (a wake-up screen is displayed during a night mode at a lower, configurable brightness level than the brightness level of a default user interface, ¶ 27, and such brightness level may be user-defined, ¶ 97)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd wherein the settings interface includes an option that configures a brightness with which a wake screen user interface is displayed while the respective activity mode is active, as taught/suggested by Wu.
One would have been motivated to make such a combination in order to improve the user experience of the method by reducing user disorientation and glare that may disturb other people within the vicinity of a device employing the method, Wu ¶¶ 4-5.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), Young (US 20140229836 A1)Joo (US 20170099602 A1) and Yook (US 20140055388 A1)Shepherd (US 20140283142 A1) in view of Young (US 20140229836 A1), as applied to claim 7 above, and further in view of Brett; Leigh et al. (hereinafter Brett – US 20170228114 A1) and Klassen, Gerhard D.  et al. (hereinafter Klassen – US 20050120306 A1). 

Claim 13:
	The rejection of claim 7 is incorporated. Shepherd does not appear to expressly teach 
wherein the settings interface includes an option for forgoing display of notification indicators […] while the respective activity mode is active. 
However, Brett teaches/suggests the concept(s) of inhibiting the indications of new messages [forgoing…notification indicators] in different contexts, ¶ 231, and that contexts related to activities [activity mode is active], and that the indication are provided to a user, e.g., in the form of links on a display [display of notification indicators], ¶ 226. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of inhibiting the indications of new messages [forgoing…notification indicators] in different contexts, as taught/suggested by Brett.
One would have been motivated to make such a combination in order to improve the privacy provided by the method so that indications of new messages are not shown to certain people, such as a group of customers, Brett ¶ 231.
Shepherd, as modified, does not appear to expressly teach 
the notification indicators are on application icons. 
However, Klassen teaches/suggests the concept(s) of displaying small visual modifications on respective application icons for indicating a count of new events, Klassen claim 13 and ¶¶ 47-49 and figs. 4-5. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Shepherd to include the concept(s) of displaying small visual modifications on respective application icons for indicating a count of new events, as taught/suggested by Klassen.
One would have been motivated to make such a combination in order to improve the functionality and efficiency of the method by reminding users of new events related to different applications using a small visual modification, Klassen ¶ 49.
In combination, Shepherd, as modified, teaches/suggests 
wherein the settings interface includes an option for forgoing display of notification indicators on application icons while the respective activity mode is active (Shepherd displaying a settings interface, as explained above for claim 7, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420. Brett teaches/suggests the concept(s) of inhibiting the indications of new messages [forgoing…notification indicators] in different contexts, ¶ 231, and that contexts related to activities [activity mode is active], and that the indication are provided to a user, e.g., in the form of links on a display [display of notification indicators], ¶ 226. Klassen teaches/suggests the concept(s) of displaying small visual modifications on respective application icons for indicating a count of new events, Klassen claim 13 and ¶¶ 47-49 and figs. 4-5)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US 20140283142 A1) in view of Juenger (US 20210060429 A1), Young (US 20140229836 A1)Joo (US 20170099602 A1) and Yook (US 20140055388 A1)Shepherd (US 20140283142 A1) in view of Young (US 20140229836 A1), as applied to claim 7 above, and further in view of Bereza; Marek et al. (hereinafter Bereza – US 20180088787 A1).

Claim 14:
	The rejection of claim 7 is incorporated. Shepherd further teaches
[…] suppressing notifications on a user interface (in a secondary mode, display of notification messages may be suppressed, ¶ 269)
[…].
Shepherd does not appear to expressly teach 
that the suppressing is corresponding to a locked state of the computer system. 
However, Bereza teaches/suggests the concept(s) of that the suppressing is corresponding to a locked state of the computer system (suppressing notifications when a lock criteria is met, ¶ 321). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shepherd to include the concept(s) of that the suppressing is corresponding to a locked state of the computer system (suppressing notifications when a lock criteria is met, as taught/suggested by Bereza.
One would have been motivated to make such a combination in order to enhance the method by providing flexible levels of security, Bereza ¶ 328.
In combination, Shepherd, as modified, teaches/suggests 
wherein the settings interface includes an option for suppressing notifications on a user interface corresponding to a locked state of the computer system (Shepherd displaying a settings interface, as explained above for claim 7, ¶¶ 101 and 119 and figs. 2:205-210 and 4:420. Shepherd suppressing notifications on a user interface, ¶ 269. Bereza teaches/suggests the concept(s) of that the suppressing is corresponding to a locked state of the computer system, ¶ 321)

Response to Arguments
Arguments are fully considered, but are moot based on new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175